Citation Nr: 0905257	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-36 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1963 to August 
1967 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for a back 
disability.  In August 2006, the Veteran testified before the 
undersigned at a hearing held at the RO.

In August 2007, the Board reopened the Veteran's claim and 
remanded it for further development.  


FINDINGS OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's currently diagnosed back disability (lumbar disc 
disease and lumbar spondylosis) is related to the in-service 
back injuries which he reportedly suffered while serving as a 
medic or as a result of an in-service motorcycle accident, or 
to any other aspect of his active service. 


CONCLUSION OF LAW

The Veteran's back disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110; 1131, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2008); 
38 C.F.R. § 3.303 (2008).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the 
Board, contends that his back disability had its onset in 
service.  Specifically, he asserts that while serving in the 
Air Force as a medic, he "pulled out" his back on two 
occasions in 1964 and/or early 1965 in the course of lifting 
and carrying injured service members.  While the Veteran 
maintains that his back hurt a great deal after each 
incident, he concedes that he did not seek formal medical 
care but instead treated himself with the pain pills and 
muscle relaxers that were on hand in the emergency room where 
he worked.  The Veteran also claims to have suffered a more 
significant back and head injury as a result of an October 
1964 in-service motor vehicle accident in which his "head 
smashed through the windshield" and hit a pole.  

The service medical records are negative for any complaints 
or clinical findings related to the back injuries which the 
Veteran now claims to have incurred in the course of lifting 
and carrying injured service members.  Those service medical 
records do support the Veteran's account of an October 1964 
motorcycle accident to the extent that they indicate that 
such an accident took place and that afterwards the Veteran 
was hospitalized and treated for a forehead laceration.  It 
was noted that while the Veteran was not rendered unconscious 
as a result of the accident, he felt "dazed and confused" 
and experienced some initial numbness in his left hand.  
Significantly, however, no complaints or clinical findings of 
a back injury were reported as a result of that motorcycle 
accident.  Additional service medical records show that in 
August 1964, the Veteran was treated for muscle aches and 
general weakness throughout his body and diagnosed with 
infectious mononucleosis.  The following May, he complained 
of general malaise and a backache, which he felt at the time 
was a recurrence of mononucleosis.  On separation examination 
in April 1967, he reported recurrent back pain and noted that 
he lifted weights.  Nevertheless, the service physician who 
examined him found that there was no pathology associated 
with his back.  Since the separation examiner expressly found 
that there was no pathology suggestive of a back disability, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).

The first post-service clinical evidence pertaining to the 
issue on appeal is a June 1969 private radiology examination 
of the lumbar spine.  That examination, which consisted of 
antero-posterior and lateral views of the lumbar spine and 
sacrum, showed no evidence of any fracture or dislocation, 
recent or old.  The examiner noted that the lumbosacral angle 
appeared normal, and there were no abnormalities associated 
with the sacroiliac joints.  Additionally, the examiner found 
that the lumbar intervertebral spaces were all of normal 
width, except for a slightly narrow lumbosacral disc, which 
"may be associated with a transitional L-5 which shows 
sacralization on the left side with a pseudo-joint present."  
Overall, the examiner determined that the Veteran's lumbar 
spine showed no sign of accident or injury.

Pursuant to the Board's remand, the Appeals Management Center 
(AMC) requested and obtained copies of the Veteran's Social 
Security Administration (SSA) records showing that he had 
received disability compensation on account of chronic back 
problems and other disabilities.  Specifically, those records 
included private medical reports dated in August 1986 
indicating that the Veteran had been hospitalized for back 
and rib pain following a July 1986 motor vehicle accident.  
It was further noted that on a follow-up medical visit, the 
Veteran reported a prior history of back pain due to lifting 
weights, but stressed that it was not as severe as the back 
pain he was currently experiencing.  He was diagnosed with 
lumbar strain.  Additional SSA records showed that the 
Veteran was treated for back pain from September 1986 to July 
1987.  In a September 1988 statement, the Veteran's private 
treating physician indicated that he was in good health until 
his July 1986 motor vehicle accident, but had since suffered 
from severe back and right leg pain.  X-rays taken at that 
time revealed early degenerative changes of the L5/S1 
vertebrae and resulted in a diagnosis of chronic back pain 
syndrome.  Subsequent X-rays taken on examination in December 
1995 showed a transitional fifth lumbar segment with 
pseudoarthrosis of the left sacrum.  A January 1996 
examination report from the Arizona Department of Economic 
Security, Disability Determination Service reflected ongoing 
complaints of low back and cervical thoracic pain and 
diagnoses of myoligamentous injury of the lumbar and 
cervicothoracic spine.  The examiner noted that the Veteran 
reported that he had "been doing fine until July 1986 motor 
vehicle accident."  

In VA medical records dated from September 2002 to September 
2005, the Veteran complained of chronic back pain dating from 
the time of his 1986 motor vehicle accident.  X-rays of the 
lumbar spine taken in March 2003 revealed shallow 
levoscoliosis; degenerative spondylosis at the L3, L4, and L5 
vertebrae; narrowed disc space at the L4, L5, and S1 
vertebrae; and partial sacralization, particularly at the 
left transverse process at L5 vertebra, which was shown to be 
low-lying and transitional in nature.  No spondylosis or 
spondylolisthesis was detected.

The Veteran was afforded a VA spine examination in August 
2004 in which he attributed his current back pain to the 
October 1964 in-service motorcycle accident.  The VA examiner 
noted that while the Veteran complained of back pain at the 
time of his 1967 separation examination, there were no 
clinical findings of pathology related to the spine.  
Additionally, the examiner noted that the Veteran complained 
of several post-service back injuries, most significantly the 
one arising from the 1986 motor vehicle accident, which left 
him totally disabled and dependent on Social Security 
benefits.

In terms of current symptoms, the Veteran reported that his 
pain was primarily in the right lumbar area and right 
buttock, with sciatic radiation to the inferior margin of the 
buttock, but no further.  There was no accompanying motor 
weakness or sensory loss, nor any fatigability or lack of 
endurance.  He reported that in the past, his back pain had 
varied in intensity and resulted in frequent incapacitating 
episodes lasting several hours or days.  He added that his 
back pain remained constant, but was no longer 
incapacitating.  The Veteran further stated that any flare-
ups in back pain tended to be rare and relatively minor.  He 
stated that he avoided heavy lifting and repetitive activity. 

Physical examination revealed a slow gait.  It was noted that 
the Veteran had difficulty getting off the examining table.  
His spine, however, appeared normal.  There were no findings 
of current tenderness, muscle spasm, or sciatic tenderness.  
Straight leg raising was negative on left, but positive on 
right.  Knee and ankle reflexes intact, with no sensory 
abnormalities.  The Veteran was noted to have full strength 
in his lower extremities.  His ranges of motion were all 
limited by reports of pain.  

Based upon the Veteran's statements, the results of the 
physical examination, and a review of the claims file, the VA 
examiner diagnosed the Veteran with lumbar disc disease and 
lumbar spondylosis.  However, the examiner opined that the 
Veteran's current back disability was less likely than not 
related to his period of military service.  As a rationale 
for that opinion, the examiner pointed to the lack of 
clinical findings of back problems contained in the Veteran's 
service medical records and indicated that his current 
disability was more likely the result of post-service trauma, 
most significantly the July 1986 motor vehicle accident.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the VA examiner's July 2004 opinion that 
the Veteran's current back disability was less likely that 
not related to his period of service to be the most probative 
and persuasive evidence.  It was based on a thorough and 
detailed examination of the Veteran and claims folder, and 
the examiner provided a rationale for the opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  Furthermore, 
the Board notes that the VA examiner's findings are 
consistent with other clinical evidence of record reflecting 
diagnoses and treatment for chronic back pain resulting from 
a July 1986 motor vehicle accident that was not shown to be 
related to service.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  Additionally, there are no other contrary 
competent medical opinions of record.

The Board acknowledges that the July 2004 VA examination and 
opinion were completed before the Veteran's SSA records and 
his most recent VA medical records were associated with the 
claims folder.  That newly received clinical evidence, 
however, is consistent with the VA examiner's findings as it 
indicates that the Veteran's current back disability is 
derived from a July 1986 civilian motor vehicle accident and 
not from any in-service injury.  Indeed, while in one of the 
SSA records the Veteran reported a prior history of back pain 
due to lifting weights, he himself indicated repeatedly 
throughout his SSA and VA medical records that he did not 
have any significant back problems prior to the July 1986 
accident.  Moreover, those SSA and VA medical records are 
negative for any clinical evidence suggesting that the 
Veteran's current back disability arose in service.  Because 
of the total lack of evidence suggesting an in-service 
incurrence of the disability, an updated VA examination is 
not warranted. 38 C.F.R. § 3.159(c)(4). 

The Board recognizes that the Veteran complained of back pain 
at the time of his separation from service.  However, as 
noted above, the service physician who conducted the 
separation examination expressly determined that there was no 
pathology associated with the Veteran's back.  Since the 
separation examiner found that there was no pathology to 
support the Veteran's complaints of back pain, those 
complaints cannot serve as competent clinical evidence of a 
disability incurred in or aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Additionally, the Board observes that the private radiology 
examination conducted approximately two years after the 
Veteran left service revealed a slight narrowing of the 
lumbosacral disc space, which the examiner noted "may be 
associated with a transitional L-5 which shows sacralization 
on the left side with a pseudo-joint present."  However, the 
Board finds that finding to be speculative.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (physician opinion 
indicating that Veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the Veteran was held to be speculative).  Therefore, the 
Board finds that private examiner's opinion does not serve to 
support a finding that it is as likely as not that a back 
disability began during service, is related to his service, 
or was aggravated during his service.  Moreover, the private 
examiner expressly noted that, overall, the results of the 
examination showed no sign of accident or injury affecting 
the lumbar spine.  In the absence of any competent clinical 
findings of a back injury within one year of his separation 
from service, the Veteran is not entitled to service 
connection on a presumptive basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed.  
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
Veteran's current back disability.  The competent medical 
evidence does not show that it is at least as likely as not 
that a medical nexus exists between the Veteran's currently 
diagnosed lumbar disc disease and lumbar spondylosis and the 
back injuries he reportedly suffered while serving as a medic 
and as a result of an in-service motorcycle accident.  
Indeed, that evidence weighs against such a finding, as the 
VA examiner specifically found that it was less likely than 
not that the Veteran's current back problems were caused or 
aggravated by his reported in-service back injuries.  The 
Boards find that opinion is more persuasive than the other 
evidence of record supportive of the Veteran's claim.  
Moreover, the record is otherwise negative for any competent 
clinical evidence relating his current back problems to his 
military service.  Accordingly, the Board finds that service 
connection for the Veteran's back disability is not 
warranted.

The Board has considered the Veteran's written statements and 
testimony that his currently diagnosed back disability had 
its onset while he was in the military.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142  F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about the 
symptoms that he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency must be distinguished, however, from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's back disability was 
caused or aggravated by any aspect of his military service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, March 2006, 
and October 2007, a rating decision in August, a statement of 
the case in May 2005, and a supplemental statement of the 
case in May 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


